 

EXHIBIT 10.2

 

REINSURANCE AGREEMENT

 

between

 

AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

and

 

ALLSTATE LIFE INSURANCE COMPANY

 

RECITALS

 

This Reinsurance Agreement dated December 17, 2004 (hereinafter “Agreement”) is
made and entered into by and between AMERICAN HERITAGE LIFE INSURANCE COMPANY, a
life insurance company domiciled in the State of Florida (hereinafter “Ceding
Company”) and ALLSTATE LIFE INSURANCE COMPANY, a life insurance company
domiciled in the State of Illinois (hereinafter the “Reinsurer”).

 

WHEREAS, Ceding Company and Reinsurer desire to enter this Agreement, whereby
Ceding Company will cede on a coinsurance basis 100% of any and all liabilities
of the Ceding Company arising under the Policies, except for certain excluded
liabilities.

 

NOW THEREFORE, in consideration of the above stated premises and the promises
and the mutual agreements set forth below the Ceding Company and the Reinsurer
agree as follows.

 

ARTICLE I

DEFINITIONS

 

Unless otherwise defined herein, as used in this Agreement the following terms
shall have the meanings ascribed to them below:

 

A.

 

“Annual Statement” shall mean the Ceding Company’s Life and Accident and Health
Companies Annual Statement for the General Account as filed with the Florida
Insurance Department.

 

 

 

B.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

 

 

C.

 

“Effective Date” shall mean the effective date of this Agreement, which shall be
11:59pm on December 31, 2004.

 

 

1

--------------------------------------------------------------------------------


 

 

D.

 

“Excluded Liabilities” shall mean (i) Extra-Contractual Obligations, and
(ii) liabilities ceded by Ceding Company under Third-Party Reinsurance
Agreements.

 

 

 

E.

 

“Extra-Contractual Obligations” shall mean all liabilities and obligations for
consequential, extra-contractual, exemplary, punitive, special or similar
damages or any other amounts due or alleged to be due (other than those arising
under the express terms and conditions of the Policies) which arise from any
real or alleged act, error or omission, whether or not intentional, in bad faith
or otherwise, including without limitation, any act, error or omission relating
to: (i) the marketing, underwriting, production, issuance, cancellation or
administration of the Policies; (ii) the handling of claims or disputes in
connection with the Policies; or (iii) the failure to pay or the delay in
payment of benefits or claims, under or in connection with the Policies.

 

 

 

F.

 

“Net Benefits” shall mean the actual amounts paid or incurred by the Ceding
Company with respect to the Policies for all surrenders, withdrawals (full and
partial), death benefits, annuitizations, and payments on supplemental
contracts, net of Excluded Liabilities.

 

 

 

G.

 

“Net Ceded Liabilities” shall mean any and all liabilities of the Ceding Company
arising under the Policies, but shall not include Excluded Liabilities.

 

 

 

H.

 

“Net Statutory Liabilities” shall have the meaning set forth in Article V of
this Agreement.

 

 

 

I.

 

“Policy or Policies” shall mean the annuity contracts defined in Exhibit A which
are underwritten or reinsured by the Ceding Company.

 

 

 

J.

 

“Statutory Reserves” means the statutory reserves of the Ceding Company with
respect to the Policies determined pursuant to accounting practices prescribed
by applicable regulatory authorities and in accordance with sound actuarial
practices, as such reserves would have been included in lines 1, 2, 3, 4, and 8
of the NAIC Annual Statement Blank page 3 (2003 format)”.

 

 

 

K.

 

“Third-Party Reinsurance Agreements” shall mean any written reinsurance
agreements under which Ceding Company has ceded liabilities with respect to the
Policies, other than this Agreement.

 

ARTICLE II

BASIS OF REINSURANCE

 

The Ceding Company agrees to cede and the Reinsurer agrees to accept Net Ceded
Liabilities. The reinsurance provided hereunder shall be on a 100% coinsurance
basis.

 

ARTICLE III

LIABILITY OF REINSURER; COINSURANCE PROVISIONS

 

2

--------------------------------------------------------------------------------


 

A.

 

All of the Net Ceded Liabilities shall be reinsured pursuant to the terms of
this Agreement as of the Effective Date.

 

 

 

B.

 

The liability of the Reinsurer with respect to Policies in force on the
Effective Date will begin on the Effective Date. The liability of the Reinsurer
with respect to any application received or any contract issued after the
Effective Date and reinsured hereunder will begin simultaneously with that of
the Ceding Company. The Reinsurer’s liability with respect to any Policy will
terminate on the date the Ceding Company’s liability on such contract
terminates. However, termination of this Agreement will not terminate the
Reinsurer’s liability for Net Benefits paid or incurred by the Ceding Company on
or after the Effective Date and prior to the date of termination. If any of the
Policies are reduced or terminated by payment of a death benefit, withdrawal or
surrender, the reinsurance will be reduced proportionately or terminated.

 

 

 

C.

 

The reinsurance provided under this Agreement is subject to the same limitations
and conditions as set forth in the Policies.

 

 

 

D.

 

Ceding Company shall not make any changes after the Effective Date in the
provisions and conditions of any Policy except with Reinsurer’s prior written
consent, including, but not limited to any changes to comply with any applicable
law, rule or regulation. Such consent shall not be unreasonably withheld.

 

 

 

E.

 

Some of the Policies ceded under this Agreement provide that the Ceding Company
may in its discretion, from time to time, as provided in the policy or contract,
declare interest rates, cost of insurance rates, purchase payments or other
non-guaranteed elements that are or affect required purchase payments or are
used to determine contract values. The Ceding Company agrees, while this
Agreement is in effect, to set such discretionary interest rates, cost of
insurance rates, or other non-guaranteed elements to be declared on the Policies
and the effective dates thereof only with Reinsurer’s prior written approval.
However, such prior approval shall not be required so long as Ceding Company and
Reinsurer remain affiliates. The Ceding Company and Reinsurer agree to fully
cooperate in obtaining any required regulatory approvals in connection with
setting or changing such discretionary interest rates, cost of insurance rates,
or other non-guaranteed elements.

 

 

 

F.

 

Ceding Company shall not make any changes or modifications to any of the
Policies, nor waive or exercise any of its rights under any of the Policies
without the prior written consent of Reinsurer. However, such prior approval
shall not be required so long as Ceding Company and Reinsurer remain affiliates.

 

 

 

G.

 

Conversions, exchanges, or replacements of Policies are not reinsured under this
Agreement, unless agreed to in writing by Reinsurer.

 

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV

CLAIMS

 

A.

 

Reinsurer shall not be liable to pay Ceding Company for any Extra-Contractual
Obligations, except to the extent such liabilities or obligations arise directly
from and are proximately caused by the gross negligence or willful acts or
omissions of Reinsurer, its agents, contractors or employees in the performance
of Reinsurer’s duties and obligations under this Agreement.

 

In the event of a change in the amount of the Ceding Company’s liability on a
Policy due to a misstatement of age or sex, the Reinsurer’s liability will be
changed proportionately.

 

ARTICLE V

RESERVE TRANSFERS

 

Within forty-five (45) days of the latter of the Effective Date or the date
Ceding Company has received approval from all necessary regulatory authorities,
(“Settlement Date”), assets consisting of policy loans (including accrued policy
loan interest), cash and investments, accrued investment income, and uncollected
or deferred premiums net of unearned investment income, shall be transferred by
Ceding Company to Reinsurer with a market value amount calculated as of the
Effective Date equal to the “Net Statutory Liabilities” for the Policies
reinsured under this Agreement plus the Interest Maintenance Reserve adjustment
for current year’s liability gains/losses impacting the positive or negative
reserve balance as a result of this transaction.  The Net Statutory Liabilities
shall equal the Statutory Reserves (net of reserves for any Third-Party
Reinsurance Agreements) plus premium deposit funds plus unearned premiums plus
unearned policy loan interest.  Ceding Company shall also pay to Reinsurer
interest on such amount at the rate of four percent (4%) per annum, simple rate,
beginning on the Effective Date and ending on the Settlement Date.

 

ARTICLE VI

SETTLEMENT AND REPORTING

 

A.                         While this Agreement is in effect, Ceding Company
shall pay to Reinsurer no less frequently than quarterly, with respect to the
Policies, a reinsurance premium equal to (or the accounting equivalent of) the
sum of Items (a) and (b) less (c) below, where:

 

(a)                         equals gross premiums  collected by Ceding Company
during the settlement period.

 

(b)                        equals policy loan repayments collected by Ceding
Company with respect to the Policies.

 

 

4

--------------------------------------------------------------------------------


 

 

(c)                         equals gross premiums refunded by Ceding Company
during the settlement period to policyholders.

 

B.                           While this Agreement is in effect, Reinsurer shall
pay to Ceding Company no less frequently than quarterly, a benefit and expense
allowance equal to (or the accounting equivalent of) the sum of Items (a), (b),
(c), (d), (e) and (f), as applicable for the period since the date of
Reinsurer’s last payment to Ceding Company, where:

 

(a)

 

equals Net Benefits paid or incurred by Ceding Company with respect to the
Policies.

 

 

 

(b)

 

equals commissions and other sales compensation paid or incurred by Ceding
Company with respect to the Policies.

 

 

 

(c)

 

equals premium taxes paid or incurred by Ceding Company with respect to the
Policies.

 

 

 

(d)

 

equals policy loan distributions to policyholders paid or incurred by Ceding
Company with respect to the Policies.

 

 

 

(e)

 

equals net reinsurance premiums paid or incurred by Ceding Company to another
reinsurer with respect to the Policies.

 

 

 

(f)

 

equals adminstrative fees paid or incurred by the Ceding Company under third
party administration agreements covering the Policies ceded under this
Agreement.

 

C.                           Ceding Company will provide Reinsurer with
accounting reports on a time schedule determined by Reinsurer, which schedule
shall be no less frequently than quarterly within fifteen (15) days following
the end of each calendar quarter.  These reports will contain sufficient
information about the Policies to enable the Reinsurer to prepare its quarterly
and annual financial reports.

 

D.                          Settlements as set out in Article VI, Paragraphs A
and B will occur on a time schedule determined by Reinsurer, which schedule
shall be no less frequently than quarterly within sixty (60) days following the
end of each calendar quarter.

 

ARTICLE VII

TAX MATTERS

 

With respect to this Agreement, the Ceding Company and the Reinsurer hereby make
the election as set forth in Exhibit B and as provided for in section
1.848-2(g)(8) of the Treasury

 

 

5

--------------------------------------------------------------------------------


 

 

Regulations.  Each of the parties hereto agrees to take such further actions as
may be necessary to ensure the effectiveness of such election.

 

ARTICLE VIII

RESERVE CREDIT

 

The Reinsurer shall, to the extent necessary, together with all its subsequent
retrocessionaires, establish adequate net reserves, and shall agree in good
faith to take any other steps necessary, pursuant to the requirements of Florida
or any other state or jurisdiction in which the Ceding Company is licensed or
accredited, for the Ceding Company to take statutory credit for reinsurance
ceded to an unadmitted, unauthorized or unaccredited reinsurer, up to the full
amount of the reserve that the Ceding Company would have established for the 
Policies if it had retained the Policies.

 

ARTICLE IX

OVERSIGHTS

 

Unintentional clerical errors, oversights, omissions or misunderstandings in the
administration of this Agreement by either the Ceding Company or the Reinsurer
shall not be deemed a breach of this Agreement provided the clerical error,
oversight, omission or misunderstanding is corrected promptly after discovery. 
Both the Ceding Company and the Reinsurer shall be restored to the positions
they would have occupied had such error, oversight, omission, or
misunderstanding not occurred.

 

ARTICLE X

INSPECTION OF RECORDS

 

Either party, their respective employees or authorized representatives, may
audit, inspect and examine, during regular business hours, at the home office of
either party, any and all books, records, statements, correspondence, reports,
trust accounts and their related documents or other documents that relate to the
Policies covered under this Agreement.  The audited party agrees to provide a
reasonable workspace for such audit, inspection or examination and to cooperate
fully and to faithfully disclose the existence of and produce any and all
necessary and reasonable materials requested by such auditors, investigators, or
examiners. The party performing a routine audit shall provide no less than five
(5) working days advance notice to the other party. The expense of the
respective party’s employee(s) or authorized representative(s) engaged in such
activities will be borne solely by such party.

 

 

6

--------------------------------------------------------------------------------


 

ARTICLE XI

INSOLVENCY

 

A.                         The portion of any risk or obligation reinsured by
the Reinsurer under this Agreement, when such portion is ascertained, shall be
payable on demand of the Ceding Company at the same time as the Ceding Company
shall pay its net retained portion of such risk or obligation, and the
reinsurance shall be payable by the Reinsurer on the basis of the liability of
the Ceding Company under the Policies without diminution because of the
insolvency of the Ceding Company.  In the event of the insolvency of the Ceding
Company and the appointment of a conservator, liquidator or statutory successor
of the Ceding Company, such portion shall be payable to such conservator,
liquidator or statutory successor immediately upon demand, on the basis of
claims allowed against the Ceding Company by any court of competent jurisdiction
or, by any conservator, liquidator or statutory successor of the Ceding Company
having authority to allow such claims, without diminution because of such
insolvency or because such conservator, liquidator or statutory successor has
failed to pay all or a portion of any claims.  Payments by the Reinsurer as
above set forth shall be made directly to the Ceding Company or its conservator,
liquidator or statutory successor.

 

B.                           Further, in the event of the insolvency of the
Ceding Company, the liquidator, receiver or statutory successor of the insolvent
Ceding Company shall give written notice to the Reinsurer of the pendency of any
obligation of the insolvent Ceding Company on any Net Ceded Liability, whereupon
the Reinsurer may investigate such claim and interpose at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
which it may deem available to the Ceding Company or its liquidator or statutory
successor.  The expense thus incurred by the Reinsurer shall be chargeable,
subject to court approval, against the insolvent Ceding Company as part of the
expenses of liquidation to the extent of a proportionate share of the benefit
which may accrue to the Ceding Company solely as a result of the defense
undertaken by the Reinsurer.

 

C.                           In the event of the Reinsurer’s insolvency, any
payments due the Reinsurer from the Ceding Company pursuant to the terms of this
Agreement will be made directly to the Reinsurer or its conservator, liquidator,
receiver or statutory successor.

 

ARTICLE XII

ARBITRATION

 

A.                         Prior to initiation of arbitration, the Reinsurer and
Ceding Company agree that they will first negotiate diligently and in good faith
to agree on a mutually satisfactory resolution of any dispute.  Provided,
however that if any such dispute cannot be resolved within sixty (60) days (or
such longer period as the parties may agree) after written notice invoking the
negotiation period of this Article is delivered by either party, the Reinsurer
and the

 

 

7

--------------------------------------------------------------------------------


 

                                      Ceding Company agree that they will submit
this dispute to arbitration as described below.

 

B.                           The Reinsurer and the Ceding Company intend that
any and all disputes between them under or with respect to this Agreement be
resolved without resort to any litigation.  Any and all disputes or differences
between the Ceding Company and the Reinsurer arising out of this Agreement,
including, but not limited to, disputes or differences relating to the
interpretation or performance of this Agreement, its formation or validity, or
any transaction under this Agreement, whether arising before or after
termination, shall be submitted to arbitration.  Arbitration shall be the sole
method of dispute resolution, regardless of the insolvency of either party,
unless the conservator, receiver, liquidator or statutory successor is
specifically exempted from arbitration proceeding by applicable state law of the
insolvency.

 

C.                           Arbitration shall be initiated by the delivery of
written notice of demand for arbitration (“Arbitration Notice”) by one party to
another.  Such written notice shall contain a brief statement of the issue(s),
remedies sought, and the failure of the parties to reach amicable agreement as
provided in Paragraph A above.

 

D.                          The arbitrators and umpire shall be present or
former disinterested officers of life reinsurance or insurance companies other
than the two parties to this Agreement or any company owned by, or affiliated
with, either party.  Each party shall appoint an individual as arbitrator and
the two so appointed shall then appoint the umpire.  If either party refuses or
neglects to appoint an arbitrator within thirty (30) days after delivery of the
Arbitration Notice, the other party may appoint the second arbitrator.  If the
two arbitrators do not agree on an umpire within thirty (30) days of the
appointment of the second appointed arbitrator, each of the two arbitrators
shall nominate three individuals.  Each arbitrator shall then decline two of the
nominations presented by the other arbitrator.  The umpire shall be chosen from
the remaining two nominations by drawing lots.

 

E.                            The arbitration hearings shall be held in the city
in which the Reinsurer’s head office is located or any such other place as may
be mutually agreed.  Each party shall submit its case to the arbitrators and
umpire within one hundred and eighty (180) days of the selection of the umpire
or within such longer period as may be agreed.

 

F.                            The arbitration panel shall make its decision with
regard to the custom and usage of the insurance and reinsurance business.  The
arbitration panel shall interpret this Agreement as an honorable engagement;
they are relieved of all judicial formalities and may abstain from following
strict rules of law.  The arbitration panel shall be solely responsible for
determining what evidence shall be considered and what procedure they deem
appropriate and necessary in the gathering of such facts or data to decide the
dispute.

 

 

8

--------------------------------------------------------------------------------


 

G.                           The decision in writing of the majority of the
arbitration panel shall be final and binding upon the parties.  Judgment may be
entered upon the final decision of the arbitration panel in any court having
jurisdiction.

 

H.                          The jointly incurred costs of the arbitration are to
be borne equally by both parties.  Jointly incurred costs are specifically
defined as any costs that are not solely incurred by one of the parties (e.g.,
attorneys’ fees, expert witness fees, travel to the hearing site, etc.).  Costs
incurred solely by one of the parties shall be borne by that party.  Once the
panel has been selected, the panel shall agree on one billable rate for each of
the arbitrators and umpire and that sole cost shall be disclosed to the parties
and become payable as a jointly incurred cost as described above.

 

ARTICLE XIII

PARTIES TO AGREEMENT

 

This Agreement is solely between the Ceding Company and the Reinsurer.    Except
as otherwise provided herein, the terms and provisions of this Agreement are
intended solely for the benefit of the parties hereto, and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person, and no such rights
shall be conferred upon any person or entity not a party to this Agreement. 
Ceding Company shall be and remain directly and solely liable to any insured,
contract owner, or beneficiary under any contract reinsured hereunder.

 

ARTICLE XIV

DURATION OF AGREEMENT  AND TERMINATION

 

A.                         Duration.  This agreement will be effective as of the
Effective Date, and will be unlimited as to its duration.

 

B.                           Termination for New Business.  This agreement may
be terminated for new business by either party with sixty (60) days prior
written notice.

 

ARTICLE XV

GENERAL PROVISIONS

 

A.                         Entire Agreement.  This Agreement supercedes any and
all prior discussions and understandings between the parties and constitutes the
entire Agreement between the Reinsurer and the Ceding Company with respect to
the Policies.  There are no understandings between the parties other than as
expressed in this Agreement.

 

B.                           Notices.  Any notice or communication given
pursuant to this Agreement must be in writing and (1) delivered personally,
(2) sent by facsimile transmission, (3) delivered by overnight express, or
(4) sent by registered or certified mail, postage prepaid, to such

 

 

9

--------------------------------------------------------------------------------


 

 

address or addresses each party may designate from time to time for receipt of
notices or communications.  The initial notice addresses are as follows:

 

If to the Reinsurer:

 

Allstate Life Insurance Company

 

 

3100 Sanders Rd.

 

 

Northbrook, Illinois 60062

 

 

Attn:  Steve Shebik, Vice President, Finance

 

 

Facsimile No.: (847) 326-5054

 

 

 

 

 

 

If to the Ceding Company:

 

American Heritage Life Insurance Company

 

 

1776 American Heritage Life Drive

 

 

Jacksonville, Florida 32224-6688

 

 

Attention:  Greg Guidos, Chief Financial Officer

 

 

Facsimile No.: (904) 992-2658

 

All notices and other communications required or permitted under the terms of
this Agreement that are addressed as provided in this Article XV shall: (1) if
delivered personally or by overnight express, be deemed given upon delivery;
(2) if delivered by facsimile transmission, be deemed given when electronically
confirmed; and (3) if sent by registered or certified mail, be deemed given when
received.  Any party from time to time may change its address for notice
purposes by giving a similar notice specifying a new address, but no such notice
shall be deemed to have been given until it is actually received by the party
sought to be charged with the contents thereof.

 

C.                           Expenses.  Except as may be otherwise expressly
provided in this Agreement, whether or not the transactions contemplated hereby
are consummated, each of the parties hereto shall pay its own costs and expenses
incident to preparing for, entering into and carrying out this Agreement and the
consummation of the transactions contemplated hereby.

 

D.                          Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.

 

E.                            Amendment.  Any modification or modification to
this Agreement shall be null and void unless made by a written instrument
executed by both parties hereto.

 

F.                            Assignment; Bind Effect.  Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned, in whole or in part, by either of the parties hereto without the prior
written consent of the other party, which consent shall not be unreasonably
withheld, and any such assignment that is attempted without such consent shall
be null and void.  Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties and
their

 

 

10

--------------------------------------------------------------------------------


 

 

respective successors and permitted assigns.

 

G.                           Invalid Provisions.  If any provision of this
Agreement is held to be illegal, invalid, or unenforceable under any present or
future law, and if the rights or obligations of the parties hereto under this
Agreement will not be materially and adversely affected thereby, (1) such
provision shall be fully severable; (2) this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof; and (3) the remaining provisions of this Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom.

 

H.                          Waiver.  Any term or condition of this Agreement may
be waived in writing at any time by the party that is entitled to the benefit
thereof.  A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach or nonfulfillment on a future occasion.  All remedies,
either under the terms of this Agreement, or by law or otherwise afforded, shall
be cumulative and not alternative, except as otherwise provided by law.

 

I.                               Headings, etc.  The headings used in this
Agreement have been inserted for convenience and do not constitute matter to be
construed or interpreted in connection with this Agreement.  Unless the context
of this Agreement otherwise requires, (1) words using the singular or plural
number also include the plural or singular number, respectively; (2) the terms
“hereof,” “herein,” “hereby,” “hereto,” “hereunder,” and derivative or similar
words refer to this entire Agreement (including the exhibits hereto); (3) the
term “Article” refers to the specified Article of this Agreement; (d) the term
“Exhibit” refers to the specified Exhibit attached to this Agreement; and 
(e) the term “party” means, on the one hand, the Ceding Company, and on the
other hand, the Reinsurer.

 

J.                              Offset.  Any debits or credits incurred after
the Effective Date in favor of or against either the Ceding Company or the
Reinsurer with respect to this Agreement are deemed mutual debits or credits, as
the case may be, and shall be set off against each other dollar for dollar.

 

K.                          Compliance with Laws.  The parties hereto shall at
all times comply with all applicable laws in performing their obligations under
this Agreement.

 

L.                            Survival. All provisions of this Agreement shall
survive its termination to the extent necessary to carry out the purposes of
this Agreement or to ascertain and enforce the parties’ rights or obligations
hereunder existing at the time of termination.

 

M.                       Calendar Days.  Unless otherwise specified, all
references to “day” in this Agreement shall mean calendar days.

 

 

11

--------------------------------------------------------------------------------


 

 

IN WITNESS HEREOF, the parties to this Agreement have caused it to be duly
executed in duplicate by their respective officers on the dates shown below.

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

By:

/s/ James P. Zils

 

 

Name:

James P. Zils

 

 

Title:

Treasurer

 

 

Date

December 17, 2004

 

 

 AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

By:

/s/ Samuel H. Pilch

 

 

Name:

Samuel H. Pilch

 

 

Title:

Group Vice President

 

 

Date

December 17, 2004

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

ELIGIBLE AND INELIGIBLE POLICIES

 

Policies reinsured under this Agreement shall be Single Premium Deferred
Annuities with form number A-D031 (11.99)

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

TAX ELECTION

 

The Ceding Company and the Reinsurer hereby make an election pursuant to
Treasury Regulations Section 1.848-2(g)(8).  This election shall be effective
for the tax year during which the Effective Date falls and all subsequent
taxable years for which this Agreement remains in effect.  Unless otherwise
indicated, the terms used in this Exhibit are defined by reference to Treasury
Regulations Section 1.848-2 as in effect on the date hereof.  As used below, the
term “party” or “parties” shall refer to the Ceding Company or the Reinsurer, or
both, as appropriate.

 

1.                             The party with the Net Positive Consideration (as
defined in Section 848 of the Code and related Treasury Regulations) with
respect to the transactions contemplated under this Agreement for any taxable
year covered by this election will capitalize specified policy acquisition
expenses with respect to such transactions without regard to the general
deductions limitation of Section 848(c)(1) of the Code.

 

2.                             The parties agree to exchange information
pertaining to the amount of Net Consideration (as defined in Section 848 of the
Code and related Treasury Regulations) under this Agreement each year to ensure
consistency or as is otherwise required by the Internal Revenue Service.  The
exchange of information each year will follow the procedures set forth below:

 

                                     

(a)

 

By April 1 of each year, the Ceding Company will submit a schedule to the
Reinsurer of its calculation of the Net Consideration for the preceding calendar
year. This schedule of calculations will be accompanied by a statement signed by
an authorized representative of the Ceding Company stating the amount of the Net
Consideration the Ceding Company will report in its tax return for the preceding
calendar year.

 

(b)

 

Within thirty (30) days of the Reinsurer’s receipt of the Ceding Company’s
calculation, the Reinsurer may contest such calculation by providing an
alternative calculation to the Ceding Company in writing. If the Reinsurer does
not notify the Ceding Company that it contests such calculation within said
30-day period, the calculation will be presumed correct and the Reinsurer shall
also report the Net Consideration as determined by the Ceding Company in the
Reinsurer’s tax return for the preceding calendar year.

 

(c)

 

If the Reinsurer provides an alternative calculation of the Net Consideration
pursuant to clause (b), the parties will act in good faith to reach an agreement
as to the correct amount of Net Consideration within thirty (30) days of the
date the Ceding Company receives the alternative calculation from the Reinsurer.
When the Ceding Company and the Reinsurer reach agreement on an amount of Net
Consideration, each party shall report the applicable amount in their respective
tax returns for the preceding calendar year.

.

 

 

14

--------------------------------------------------------------------------------

 